REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the limitations recited in the claim and more specifically, an exercise apparatus, comprising: an elongate base platform having a top planar surface, bottom planar surface, a depth, a length and a width; 5a seat assembly supported by the base platform, the seat assembly including a top planar surface, a bottom surface and wheels attached to the bottom surface; a pliable rolling device and wherein channels are formed in the depth on the top planar surface of the base platform enabled to accept the wheels and enabling a first area of body weight of a user to rest on the seat 10assembly, a second area of body weight of the user enabled to rest on the pliable rolling device, the user is enabled to translate the seat assembly along the channels causing the second area to be translated on the pliable rolling device.
Claims 2-4 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 5, none of the prior art either alone or in combination teach or suggest all the limitations recited in the claim and more specifically, a method for using an exercise apparatus with a pliable rolling device, comprising the steps of:  25(a) bearing a first area of body weight of a user on a top surface of a platform mounted on wheels and translatable via channels formed within a depth of a top surface of an elongate planar platform base, the channels enabled to accept the wheels; (b) bearing a second area of body weight of a user on a pliable rolling device; and (c) translating the platform via the wheels in the channel, thereby causing the pliable rolling device30pliable rolling de to translate the second area of body weight.
Claims 6-10 depend either directly or indirectly from claim 5 and are allowable for all the reasons claim 5 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784